     Case: 1:20-cv-02626 Document #: 29 Filed: 05/14/20 Page 1 of 2 PageID #:2499




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

[REDACTED],
          Plaintiff,                                      Case No. 20-cv-02626

v.                                                        Judge Elaine E. Bucklo

[REDACTED], et al.,                                       Magistrate Judge Sunil R. Harjani

               Defendants.


            MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE
          MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

        Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiff seeks to extend the Temporary Restraining

Order granted and entered by the Court on May 5, 2020 (the “TRO”) [27] for a period of

fourteen (14) days until June 2, 2020.

        On May 5, 2020, this Court entered the TRO against the Defendants identified on

Schedule A to the Amended Complaint. [27]. As of May 14, 2020, the third parties have not

completed effectuating the TRO. Declaration of Justin R. Gaudio at ¶ 2. Plaintiff plans to freeze

financial accounts identified by the third parties. Id.

        Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Plaintiff respectfully submits that there is good cause to

extend the TRO, since there is a high probability that the Defendants will continue to harm

Plaintiff without the TRO in place. Specifically, Defendants will likely attempt to move any

assets from their financial accounts to off-shore bank accounts. As discussed in Plaintiff’s

Memorandum in Support of its Ex Parte Motion for Entry of a Temporary Restraining Order,
    Case: 1:20-cv-02626 Document #: 29 Filed: 05/14/20 Page 2 of 2 PageID #:2500




and as found by the Court in granting the TRO, this possibility of harm is significant.

Accordingly, in the interest of justice, Plaintiff submits that extension of the TRO is necessary.

In light of the above, Plaintiff respectfully requests that the TRO be extended for a period of

fourteen (14) days until June 2, 2020.

Dated this 14th day of May 2020.             Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff




                                                2
